DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/20 was filed on 3/2/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 3/2/20 and 4/9/20 are accepted by the examiner.

Specification
The disclosure is objected to because of the following informalities: “lithium bis(fluorosulfonyl)imidide” should be changed to “lithium bis(fluorosulfonyl)imide”.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction the limitation “the mass percentage of lithium bis(fluorosulfonyl)imidide representing less than 1% of the mass of the group consisting of said at least one tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imidide salt and said at least one organic solvent” recited in claim 1 is not supported by the specification.

Claim Objections
Claims 1, 3, and 5-7 are objected to because of the following informalities:  “lithium bis(fluorosulfonyl)imidide” should be changed to “lithium bis(fluorosulfonyl)imide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a concentration of lithium bis(fluorosulfonyl)imide (LiFSI) ranging from 0.3 to 0.9 mol/L, does not reasonably provide enablement for “the mass percentage of lithium bis(fluorosulfonyl)imidide .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The scope/breadth of the claimed subject matter includes a mass percentage of lithium bis(fluorosulfonyl)imidide representing less than 1% of the mass of the group consisting of said at least one tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imidide salt and said at least one organic solvent.
One skilled in the art at the time of the invention would have known an amount of organic solvent in terms of volume ratios of a mixture of cyclic or linear carbonates, cyclic or linear esters, and cyclic or linear ethers; and a concentration of LiPF6 (hexafluorinated lithium salt) and a concentration of LiFSI salt in terms of mol/L.  
The relative skill in the art would have included using the molecular weight of LiPF6 and LiFSI to convert from mol/L to g/L.  
The information present in the current application, as originally filed, does not teach exactly how the mass percentage of lithium bis(fluorosulfonyl)imidide (LiFSI) represents less than 1% because without knowing the mass of the organic solvent, it would not be possible to determine whether the mass of LiFSI is less than 1% of the total mass of LiPF6, LiFSI, and organic solvent.  Since the density of the organic solvent is unknown, it would not be possible to determine the mass of the organic solvent based upon the volume ratios.   Even assuming a density of 1 g/ml for the organic solvent, 1 L of organic solvent would correspond to 1000 g of organic solvent.  So, the mass not less than 1%.  
Lastly, one skilled in the art would not be able to make and use the claimed invention without undue experimentation.  Without knowing the specifics of how the mass percentage of LiFSI is determined, one skilled in the art would require a considerable amount of experimentation that is not routine in the art. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, it is unclear whether the limitation “from 0.5 to 2%, of the mass of the group consisting of said at least tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imide salt and said at least one organic solvent” following the term “preferably” is positively recited in the claim.
With respect to claim 6, it is unclear whether the limitation “from 0.5 to 1%, of the mass of the group consisting of said at least tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imide salt and said at least one organic solvent” following the term “preferably” is positively recited in the claim.
With respect to claim 7, it is unclear whether the limitation “from 0.5 to less than 1%, of the mass of the group consisting of said at least tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imide salt and said at least one organic solvent” following the term “preferably” is positively recited in the claim.
With respect to claim 13, it is unclear whether the limitation “graphite” following the term “preferably” is positively recited in the claim.  
claims 14-17 recite the limitation "the positive active material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al (CN 108539267 A).
	Regarding claims 1, 2, and 12, Zhi et al discloses a lithium ion battery (lithium ion electrochemical cell) comprising: a negative electrode, a positive electrode, and an electrolyte composition comprising: lithium hexafluorophosphate LiPF6 (hexafluorinated lithium salt), lithium bis(fluorosulfonyl)imide (LiFSI salt), vinylene carbonate, ethylene sulfate, lithium difluorophosphate, and an organic solvent that is a mixture of ethylene 6 and 0.1571 mol/L of LiFSI, 151.905 g/mol of LiPF6, 187.06 g/mol of LiFSI ([0029],[0049] and Example 3).
However, Zhi et al does not expressly teach a mass percentage of lithium bis(fluorosulfonyl)imidide representing less than 1% of the mass of the group consisting of at least one tetrafluorinated or hexafluorinated lithium salt, the lithium bis(fluorosulfonyl)imidide salt and at least one organic solvent (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include a mass percentage of lithium bis(fluorosulfonyl)imidide representing less than 1% of the mass of the group consisting of LiPF6, lithium bis(fluorosulfonyl)imidide salt, and the organic solvent because changes in proportion was held to be obvious.  In re Fields 134 USPQ 242 (CCPA 1962).  There is no evidence of criticality of the claimed mass percentage of lithium bis(fluorosulfonyl)imidide.  
Regarding claims 3 and 4, Zhi et al does not expressly teach lithium ions from the lithium bis(fluorosulfonyl)imidide salt that represents at least 30% in moles of the total amount of lithium ions present in the electrolyte composition (claim 3); or lithium 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zhi electrolyte composition to include lithium ions from the lithium bis(fluorosulfonyl)imidide salt that represents at least 30% in moles of the total amount of lithium ions present in the electrolyte composition or lithium ions from the LiPF6 lithium salt that represents up to 70% in moles of the total amount of lithium ions present in the electrolyte composition because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of lithium ions from the lithium bis(fluorosulfonyl)imide salt and the amount of lithium ions from LiPF6 lithium salt are result effective variables of optimizing the ionic conductivity of the electrolyte.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed amount of lithium ions from the lithium bis(fluorosulfonyl)imidide salt and the amount of lithium ions from the LiPF6 lithium salt.   
Regarding claims 5-7 and 11, Zhi et al also discloses an electrolyte composition comprising: 2.0 mass% of vinylene carbonate, 1.5 mass% of ethylene sulfate, and 0.5 mass% of lithium difluorophosphate, and not including sulfolactone (Example 3).
Regarding claims 8-10, Zhi et al also discloses an electrolyte composition comprising a ratio of mass of ethylene sulfate to the mass of vinylene carbonate that is 0.25 (0.5/2) and a ratio of the mass of lithium difluorophosphate to the sum of the 
Regarding claims 13, 14, 16, and 17, Zhi et al also discloses a negative electrode comprising an active material based on graphite ([0033]) and a positive electrode active material such as Li(Ni0.8Co0.1Mn0.1)O2 (compound ii) or Li(NixCoyAlz)O2 ([0031],[0032], [0044).      
Regarding claims 18 and 19, the Office takes the position that the Zhi battery is inherently capable of being stored, charged, or discharged at a temperature of at least 80°C or at a temperature lower than or equal to -20°C.  Examiner’s note: Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (See MPEP 2112.02, Section I).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhi et al (CN 108539267 A) in view of Wang (US 2017/0346136).  The Zhi reference is applied to claim 14 for reasons stated above.
However, Zhi et al does not expressly teach a positive active material 20comprising the compound i) with x=1; M' represents at least one element selected from the group consisting of Fe, Ni, Co, Mg and Zn; 0<y<0.5 and z=0.
4) (compound i), x=1, y=0, M”=Fe) ([0099]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Wang indicates that LiFePO4 is a suitable material for use as a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiFePO4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al (US 2019/0020063) discloses a lithium secondary battery (lithium ion electrochemical cell) comprising: a negative electrode, a positive electrode, and an electrolyte composition comprising: vinylene carbonate, ethylene sulfate, lithium difluorophosphate, and an organic solvent that is a mixture of ethylene carbonate and ethyl methyl carbonate; wherein the lithium salt is selected from lithium hexafluorophosphate LiPF6 (hexafluorinated lithium salt), …, lithium bis(fluorosulfonyl)imide (LiFSI salt), wherein the concentration of lithium salt is 0.1 M to 2 M ([0014],[0049],[0050],[0124] and Example 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729